Title: From Thomas Jefferson to F. P. Van Berckel, 2 July 1792
From: Jefferson, Thomas
To: Berckel, F. P. van



Sir
Philadelphia July 2nd. 1792.

It was with extreme concern that I learnt from your letter of June 25th. that a violation of the protection due to you as the representative of your nation had been committed by an officer of this State entering your house and serving therein a process on one of your Servants. There could be no question but that this was a breach of privilege; the only one was how it was to be punished. To ascertain this, I referred your letter to the Attorney General, whose answer I have the honor to enclose you. By this you will perceive that from the circumstance of your Servant’s not being registered in the Secretary of State’s office, we cannot avail ourselves of the more certain and effectual proceeding which had been provided by an act of Congress for punishing infractions of the law of nations, that act having thought proper to confine the benefit of its provisions to such domestics only as should have been registered. We are to proceed therefore as if that act had never been made, and the Attorney General’s letter indicates two modes of proceeding. 1. By a warrant before a single magistrate to  recover the money paid by the Servant under a process declared void by law. Herein the Servant must be the actor, and the government not intermeddle at all. The smallness of the sum to be redemanded will place this cause in the class of those in which no appeal to a higher tribunal is permitted even in the case of manifest error, so that if the magistrate should err, the government has no means of correcting the error. 2nd. The second mode of proceeding would be to indict the officer in the Supreme Court of the United States, with whom it would rest to punish him at their discretion in proportion to the injury done and the malice from which it proceeded, and it would end in punishment alone, and not in a restitution of the money. In this mode of proceeding, the Government of the United States is actor, taking the management of the cause into its own hands, and giving you no other trouble than that of bearing witness to such material facts as may not be otherwise supported. If you will be so good as to decide in which of these two ways you would chuse the proceeding should be; if the latter, I will immediately take measures for having the offender prosecuted according to law. I have the honor to be, with sentiments of respect Sir, Your most obedient, and most humble servant
